DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 11, 19-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. US 2017/0310888.

	Re claim 1, Wright discloses a method of capturing images comprising: supplying on a first image capture device a user interface with a plurality of visual representations, each said visual representation associated with a preset set of attributes for image capture and sharing (a plurality of shutter buttons are displayed and each button is associated with a set of attributes) (paragraphs 45-46); selecting by a user of one of said visual representations and capturing an image by said user with a respective set of said attributes associated with said one visual representation (a user takes an image by selecting the displayed shutter button associated with a desired set of attributes) (figures 4-9; paragraphs 47-77); and automatically the image according to said respective set of said attributes of said one of said visual representations (captured images are processed according to attributes associated with an actuated folder button) (paragraphs 47, 55, 63).

	Re claim 2, Wright further discloses modifying by the user of the attributes associated with at least one of said visual representations (a user may toggle attribute sets on and off as active image capture folders) (paragraph 53).

	Re claim 4, Wright further discloses sharing captured images with a preset sharing group (a designated folder may include sharing attributes that dictate whether images can be viewed by or shared with others) (paragraphs 49-52, 63).

	Re claim 5, Wright further discloses processing an existing image according to said attributes including; associating said existing image with said one visual representation associated with a preset sharing group; and automatically processing the image according to said respective set of said attributes of said one of said visual representation (a designated folder may include sharing attributes that dictate whether images can be viewed by or shared with others) (paragraphs 49-52, 63).

	Re claim 6, Wright further discloses detecting at least one attribute selected from a content and a context of the image and suggesting to the user the visual representation based on the detecting (folders are created to pertain to particular people and events to allow a user to easily identify folders to select) (figures 5, 10; paragraphs 62-64, 80).

	Re claim 7, Wright further discloses creating a new visual representation; and associating a new set of attributes with the new visual representation (folders are created to pertain to particular people and events to allow a user to easily identify folders to select) (figures 5, 10; paragraphs 62-64, 80).

	Re claim 8, Wright further discloses selecting a second representation of the plurality of visual representations and processing and storing a second copy of the image in accordance with a second protocol associated with the second representation 

	Re claim 11, Wright further discloses that the automatic processing includes saving the image to a memory destination, the method further comprising: switching between a camera view configured for the capturing of the image (image capture interface/viewfinder displays live view images) (paragraph 45) and an album view of the memory destination in response to a gesture by the user on the user interface (folder view displaying folders of images are also displayed) (figure 5; paragraph 62).

	Re claim 19, Wright further discloses a system for taking photos (camera 10) comprising: an image capturing device (image sensor 35) (figures 1-3; paragraphs 32-35); a processor (31) receiving an image from said image capturing device (35); and a memory (data storage 34) controlled by the processor (31) storing a plurality of sets of preset attributes and associated visual representations (a plurality of shutter buttons are displayed and each button is associated with a set of attributes) (paragraphs 45-46); a user interface for controlling the processor by selecting one or more of said visual representations to apply the set of attributes to associate with the image captured by the image capturing device (a user takes an image by selecting the displayed shutter button associated with a desired set of attributes and captured images are processed according to attributes associated with an actuated folder button) (figures 4-9; paragraphs 47-77).



	Re claim 26, Wright further discloses that each set of attributes includes instructions to store the image in the memory destination (recorded images may be recorded in folders on the capturing device or in folders on other devices and the memories/folders may be shared as they can store images from multiple devices depending on the sharing settings) (paragraphs 49-58) and the processor is further configured to switch between a camera view of the image capturing device (image capture interface/viewfinder displays live view images) (paragraph 45) and an album view of the memory destination in response to a gesture on the user interface (folder view displaying folders of images are also displayed) (figure 5; paragraph 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9-10, 12-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. US 2017/0310888 in view of Jung et al. US 2008/0106621.

Re claim 3, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose sharing by a user of a respective set of attributes with another user; supplying on a second image capture device a user interface with a selectable representation associated with one of the sets of the attributes; selecting a selectable representation of the second image capturing device by another user; capturing an image by the another user the respective set of the attributes; and automatically processing the image according to the respective set of the attributes of the selected one visual representation.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses sharing by a user of a respective set of attributes with another user; supplying on a second image capture device a user 

Re claim 9, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an image.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may 

Re claim 10, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an album.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images/image albums (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an imaging system that includes a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared together with images as disclosed by the Jung reference in the method of capturing images disclosed by the Wright reference.  Doing 

Re claim 12, Wright discloses a method of creating an image album for an event comprising: distributing a quick access interface and an associated image capture and processing protocol to a plurality of attendees of the event (users attending an event such as a wedding may download a designated wedding image album to their personal device) (paragraphs 92-97); and displaying said quick access interface on a user interface of a personal image capturing device of each of the plurality of attendees activating said protocol by a gesture on said user interface by each of said plurality of attendees (a user of a device may select an album by making a touch gesture) (figure 5; paragraphs 62-63).  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose employing a protocol to capture an image and send it to the image album by each of the plurality of attendees and storing a respective image from each of the users with the protocol on a shared storage location.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses employing a protocol to capture an image and send it to the image album by each of the plurality of attendees and storing a respective image from each of the users with the protocol on a shared storage location (images captured during a sharing session are shared and stored with other connected shared imaging devices 101) (paragraphs 46, 143, 160-161, 184, 190-191).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made 

Re claims 13-15, Wright further discloses that the sharing is provided by supplying a link such as a computer readable link or a broadcasting link over a local network to each of a plurality of attendees (a wedding album may be shared via an internet cloud directory, a social media site or downloaded directly by guest devices) (paragraphs 92-97).  In addition, Jung further discloses that the sharing is provided by supplying a link such as a computer readable link or a broadcasting link over a local network to each of a plurality of attendees (communication links 104 including a wireless, infrared, wired, or physical contact link may be used for device communication) (paragraph 87).

Re claim 16, the combination of the Wright and Jung references discloses all of the limitations of claim 12 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an image.


Re claim 17, the combination of the Wright and Jung references discloses all of the limitations of claim 12 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose offering promotional content to users sharing images over the shared storage location.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the specific teaching of a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared 

Re claim 18, Wright further discloses selecting a second representation of the plurality of visual representations and processing and storing a second copy of the image in accordance with a second protocol associated with the second representation (different attribute sets may contain common attributes and specify whether images are shared or not shared) (paragraphs 56, 79-80).

Re claims 22-23, Wright discloses all of the limitations of claim 21 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the set of attributes further include instruction defining how to share the image, further combining a data communication interface to a network and wherein the instruction includes a network protocol for sending data over the network and wherein the at least one memory is accessible over the network.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses that the set of attributes further include instruction defining how to share the image, further combining a data communication interface to a network and wherein the instruction includes a network protocol for sending data over the network and wherein the at least one memory is accessible over 

Re claim 24, Wright discloses all of the limitations of claim 19 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose a data communication interface connected to a network and a network protocol for sending data over the network to another image captured device and wherein the processor is further configured for sending a set of attributes to another image capturing device over a network.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses a data communication interface connected to a network and a network protocol for sending data over the network to another image captured device and wherein the processor is further configured for sending a set of 

Re claim 25, Wright further discloses that the network includes a social network and wherein the processor is configured for sharing a set of attributes over the social network (multiple captured photos may be shared on a social networking site) (paragraphs 85, 96).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manowitz et al. US 2004/0208476 discloses a digital camera that receives advertising data from a camera distributor.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699